Citation Nr: 0203291	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  95-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left ankle injury.

(The issue of entitlement to service connection for residuals 
of a lower back injury will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1987 
to January 1988 and on active duty from May 1989 to September 
1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO), dated in August 1995 and October 1998.

The veteran provided testimony in support of his appeal at a 
hearing that was held before an RO acting hearing officer in 
January 1996, and at a videoconference hearing that was held 
before the undersigned in November 2001.  Transcripts of both 
hearings are of record.

At the November 2001 videoconference hearing, the matter of 
entitlement to a disability evaluation in excess of 30 
percent for residuals of a neck injury was addressed.  The 
claims folders were not available at the time of the hearing.  
After a review of the evidence in the veteran's claims 
folders, the Board notes that this matter is not on appellate 
status.  A claim for an increased rating for this disability 
was denied by the RO in the October 1998 rating decision 
referred to above, and while the veteran listed this 
particular matter in his October 1998 Notice of Disagreement 
(NOD), he specifically indicated that "I agree with this 
rating in its entirety as far as the service connection and 
the 30% [rating for] compensation."  Accordingly, the RO did 
not include this matter in the Statement of the Case (SOC) 
that was issued in October 1999, and it is further noted that 
the veteran did not file any other written statement that 
might be construed as an actual NOD within the one-year 
period immediately following his being notified of the 
October 1998 decision on this particular matter.  Thus, not 
having reached appellate status, this matter is not being 
addressed at this time by the Board.

In his October 1998 NOD, the veteran also expressed his 
disagreement with the October 1998 denial of his claims for 
entitlement to service connection for a psychiatric 
disability, left knee disability, and migraine headaches.  
These claims are no longer on appeal because the benefits 
sought with regard to each of them (i.e., service connection) 
were soon after granted by the RO, in an October 1999 rating 
decision.

In his October 1998 NOD, the veteran also expressed his 
disagreement with the RO's denial of a claim of entitlement 
to service connection for "vision problems."  He was 
furnished with an SOC addressing this issue, but he did not 
perfect the appeal.  Therefore, this matter has not reached 
appellate status either.

The Board is undertaking additional development on the issues 
of service connection for residuals of low back and left 
ankle injuries pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
currently under consideration have been made by the agency of 
original jurisdiction.

2.  The veteran injured his left foot twice during active 
duty for training in 1987, he currently suffers from a left 
foot disability that has been diagnosed as a friction 
nodule/bone irregularity overlying the first cuneiform-
metatarsal articulation, and there is competent evidence in 
the record linking this current disability to the left foot 
injuries of 1987.

3.  The April 1989 rating action denied service connection 
for a left ankle disability and the veteran did not appeal 
within one year of being notified.  

4.  The additional evidence that has been associated with the 
claims files with regard to the veteran's request to re-open 
his claim of entitlement to service connection for residuals 
of a left ankle injury is significant enough as to warrant 
its consideration in order to fairly decide the merits of 
that particular claim.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left foot injury 
manifested by a friction nodule/bone irregularity overlying 
the first cuneiform-metatarsal articulation of the left foot 
is warranted.  38 U.S.C.A. §§ 101(24). 106, 1110, 1131, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001).

2.  The April 1989 rating action is final; evidence that has 
been associated with the file since April 1989 is new and 
material, and as such it serves to reopen the previously 
denied claim for service connection for residuals of a left 
ankle injury.  38 U.S.C. § 4005 (1988); 38 C.F.R. § 19.129 
(1988); currently 38 U.S.C.A. § 7105, 5108 (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran is requesting to be service-connected for 
disabilities of the left foot and left ankle, which he 
believes he incurred while on active duty for training in 
1987.  In particular, he contends that he injured his left 
ankle and foot in July 1987, when his left lower extremity 
was hit by another soldier's boot, and that he re-injured the 
left ankle and foot when he fell about 20 feet from a tower 
in December of the same year.  The injuries, he contends, 
have developed into current chronic disabilities that should 
be service-connected.

A review of the veteran's service medical records reveals a 
medical consultation in July 1987 due to complaints of left 
ankle pain, which the veteran reported was the result of a 
soldier having "landed on [his left] foot" the day before.  
On examination, there was tenderness, and the assessment was 
listed as rule out first grade sprain.  Five days later, 
still in July 1987, the veteran again complained of left 
ankle pain secondary to a "kicked inversion inj[ury]" six 
days ago.  On examination, there was point tenderness over 
the extensor tendon of the left foot, and decreased range of 
motion due to pain.  Motion was also noted to be accompanied 
by crepitus grinding and "pop clicks."  The impression was 
listed as tendonitis versus leg strain, and a gel cast was 
put in place for seven days.

A December 1987 medical record reveals complaints of left 
ankle pain "from banging head on the ground from a 20 ft 
fall."  The examination for edema, erythema, tenderness and 
echymosis was positive, and plantar flexion and dorsiflexion 
were limited to 10 and five degrees, respectively, with 
tenderness to palpation.  The assessments included anterior 
sprain of the left ankle.

Another medical record also dated in December 1987 reveals 
that x-rays of the veteran's left ankle had revealed 
"abnormal positioning" and no bony abnormalities.  There 
were prominent osteophyte formations at the first metatarsal 
joint level, as well as some swelling on the left lateral 
malleolus on physical examination.

A January 1988 private medical record that was produced 
shortly before the veteran's January 1988 discharge from 
active military service reveals complaints of pain and 
numbness in the left ankle, which the veteran claimed was the 
result of being struck in the back of his left leg by a 
fellow trainee's boot while in training.  The veteran had 
complained of being unable to run for any length of time 
because "it begins to hurt him and there is numbness of the 
toes across the top."  The private physician noted that the 
examination had revealed a normal foot and a normal ankle, 
with normal strength, ligaments and structures.  He also 
indicated that he thought that the veteran had suffered a 
mild ligamentous and possible nerve injury in his ankle, but 
that he would expect a complete recovery in about three 
months.
 
In an April 1989 rating decision, the RO denied the veteran's 
claim finding that the left ankle injury was "considered to 
have been an acute condition which resolved without 
residuals."  The veteran was notified of this adverse 
decision, and of his appellate rights, by letter also dated 
in April 1989, but he never filed a timely NOD with that 
rating decision.

A service medical records reveal complaints, in June 1989, of 
left knee and ankle pain, with limitation of motion and 
swelling, secondary to an incident seven days before (at a 
time when the record shows that the veteran was already back 
on active duty) in which the ankle had given out, injuring 
the knee and ankle.  On examination, the left ankle was 
slightly swollen, with pain upon palpation, limited range of 
motion, and a "deformity."  The assessment was listed as 
medial lateral ligamentous strain, ankle sprain.

Another service medical record, also dated in June 1989, 
reveals a referral to a podiatrist to further investigate a 
large nodule on the dorsum of the veteran's left foot, which 
reportedly was painful.  The provisional diagnosis was listed 
as a  "calcification."

On VA medical examination in June 1995, the veteran stated 
that he sustained injuries to his left foot and ankle in 1987 
while in "jump school," and that at times his left ankle 
got weak and gave way on him, forcing him to wear high-top 
shoes.  He also complained of some pain across the left foot, 
but it was noted that no fractures were apparent, although 
there was "pain in these areas" periodically.  On 
inspection, the left ankle appeared normal, and the examiner 
indicated that he saw no evidence of an effusion or synovial 
membrane thickening, and that the foot appeared normal as 
well.  The final diagnoses included residuals of injury to 
the left ankle and residuals of injury to the left foot.

In the August 1995 rating decision, the RO, in pertinent 
part, denied an original claim for service connection for 
residuals of a left foot injury, and denied the re-opening of 
the previously denied claim for service connection for 
residuals of a left ankle injury.  It was explained that the 
claims were denied because the claimed injuries were 
considered acute conditions that had resolved without 
residuals.  

At a January 1996 RO hearing, the veteran restated his 
contentions of record to the effect that he injured his left 
ankle and left foot in service and that his current chronic 
problems with his left ankle and foot were the result of 
those inservice injuries sustained in 1987.

In a February 1999 statement, a private physician stated 
that, according to his review of the veteran's records, the 
veteran sustained a fall during service that was diagnosed as 
a twisted left ankle.  On examination, the veteran had, in 
addition to moderate pes planus, a weak foot, bilaterally, 
with atrophy of the musculature and disturbed circulation of 
the left foot, as well as hammerlocks of all toes, on both 
feet.  The physician concluded by expressing his opinion that 
the veteran's "[c]hronic [p]roblems" were directly related 
to documented inservice injuries and showed continuity even 
though the veteran had been unable to seek medical assistance 
in the past for these problems.

According to a June 1999 VA medical examination report, the 
veteran stated that his left foot was kicked out from under 
him in July 1987, which resulted in an ankle injury 
productive of soreness and some restriction of motion, which 
was diagnosed as rule out first degree sprain.  He also 
indicated that, in November 1987, his foot and ankle were hit 
by another soldier.  Currently, the veteran wore high top 
shoes and had instability of the left ankle, "particularly 
in a low quarter shoe."  He complained of a sense of 
numbness across the top of the left foot, stated that the 
toes were drawn down, and described an injury to the dorsum 
of the foot that occurred at the same time.

The veteran stated that he had not had flat feet prior to his 
military service, and that he felt that the injury described 
as occurring to the left foot and ankle areas produced 
weakness in the left foot.  He stated that his hammertoes, 
which the examiner said were more severe on the left than on 
the right, would occasionally create friction areas in 
certain shoes.

On physical examination, the impressions, and comments, were 
listed as follows:

IMPRESSION:

(1) Left ankle, ligamentous laxity or 
attenuation, secondary to sprain, left 
ankle; left ankle disability.
(2) Clawtoes, left foot.
(3) Friction nodule overlying first 
cuneiform-metatarsal articulation, 
bone irregularity.

COMMENT:

The [February 1999 private physician's] 
correspondence ... is read.
There is evidence that the current left 
foot problems are related to the injury 
in s[ervic]e with regard to the friction 
area on the dorsum of the foot.  I am 
unable to establish a cause from injury 
in service as far as the clawtoes are 
concerned or pronated feet.
...
The findings in this [veteran]'s feet, in 
my opinion, are not flat feet.  I was 
unable to find evidence of weakness.  
Clawtoes are more present, more severe on 
the left than the right.

At the November 2001 videoconference hearing, the veteran 
again restated his contentions of record to the effect that 
he suffered injuries to his left ankle and left foot in July 
and December 1987 and that his current chronic problems with 
his left ankle and foot were the result of the inservice 
injuries he sustained in 1987.

Initial considerations pertaining to VA's duty to assist 

During the pendency of this appeal, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  This new law also contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist and does not require an 
automatic remand of a claim that was previously adjudicated 
by the Board or the RO and had become final.  This is true 
because, as it pertains to the duty to assist provisions, the 
new law specifically provides that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured . . . ."  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA has fulfilled the notice and duty to assist requirements 
as they pertain to the issues currently under consideration.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In this regard, 
it is noted that the record shows that the veteran has been 
notified by the RO, by means of the rating decisions on 
appeal and the statements and supplemental statements of the 
case that have been issued throughout the appeals process, of 
the evidence that he needs to submit to substantiate his 
claims for VA disability compensation benefits, and of the 
applicable laws and regulations, to include those pertaining 
to the above cited VCAA.  Thus, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Also, the RO has assisted the veteran in 
securing copies of all the evidence that is known to exist 
and to be pertinent to his claims on appeal.  The veteran has 
also been afforded opportunities to provide testimony in 
support of his appeal, in the hearings that were conducted in 
January 1996 and November 2001.  Therefore, additional action 
by VA to further develop the record is not warranted.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issues 
currently being considered have been made by the agency of 
original jurisdiction.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.

It is also noted that the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

Legal provisions and doctrines applicable to service 
connection claims

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24). 106, 1110, 1131 (West 1991 & Supp. 
2001).  

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2001), as amended at 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).  See also the originating statute, at 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

Entitlement to service connection for residuals of a left 
foot injury

The evidence of record confirms the veteran's allegation of 
having injured his left foot during active duty for training 
in 1987.  It also confirms the existence of a current left 
foot disability, diagnosed as a friction nodule/bone 
irregularity overlying the first cuneiform-metatarsal 
articulation, and contains a medical opinion establishing a 
nexus, or causal relationship, between the inservice injury 
of 1987 and this particular current disability, and pointing 
out at the same time the examiner's inability "to establish 
a cause from injury in service as far as the clawtoes are 
concerned or pronated feet."

In view of the above finding, the Board concludes that 
service connection for residuals of a left foot injury 
manifested by a friction nodule/bone irregularity overlying 
the first cuneiform-metatarsal articulation of the left foot 
is warranted. 

Whether new and material evidence has been submitted 
sufficient
to reopen a claim of entitlement to service connection for
residuals of a left ankle injury

Since the veteran did not appeal the April 1989 rating 
decision which denied his claim for service connection for 
residuals of a left ankle injury, that decision is final.  
See 38 U.S.C. § 4005 (1988);  38 C.F.R. § 19.129 (1988); 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2001).

A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (2001).  Such a decision is 
not subject to revision on the same factual basis, except by a 
duly constituted appellate authority.  Id.

Once a decision is final, VA has no jurisdiction to once again 
consider the claim on the merits, unless the veteran submits 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for the Federal 
Circuit has specifically held that the Board may not consider 
the merits of a previously and finally disallowed claim unless 
new and material evidence is presented.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The question of whether newly submitted evidence constitutes 
"new and material evidence" is to be answered in each 
particular case based on the definition provided by this 
regulation.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Therefore, the amendment is not 
applicable to the veteran's claim, as he filed his claim to 
reopen in November 1994.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

In the present case, the last disallowance of the veteran's 
claim for service connection for residuals of a left ankle 
injury, on any basis, was accomplished in the April 1989 
rating decision.  The disallowance was based on the RO's 
finding that the left ankle injury was "considered to have 
been an acute condition which resolved without residuals."

Since the April 1989 rating decision was issued, additional 
evidence has been added to the record, including evidence 
showing that the veteran does have a current left ankle 
disability, and medical statements addressing its etiology.  
In particular, the VA physician who examined the veteran in 
June 1999 confirmed a diagnosis of a left ankle disability 
manifested by ligamentous laxity or attenuation, secondary to 
sprain.  Thus, the Board finds that the evidence pertaining 
to issue of entitlement to service connection for residuals 
of a left ankle injury that has been associated with the 
record after the April 1989 rating decision is new, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  In view of this finding, the Board concludes that the 
evidence that has been associated with the claims files since 
the April 1989 rating decision is new and material, and as 
such it serves to reopen the previously denied claim for 
service connection for residuals of a left ankle injury.


ORDER

1.  Service connection for residuals of a left foot injury 
manifested by a friction nodule/bone irregularity overlying 
the first cuneiform-metatarsal articulation of the left foot 
is granted.

2.  The claim of entitlement to service connection for 
residuals of a left ankle injury is reopened, and, to this 
extent, the appeal is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

